 

Exhibit 10.1

 

ADDENDUM TWO

TO EQUIPMENT LEASE AGREEMENT

 

This ADDENDUM TWO TO EQUIPMENT LEASE AGREEMENT (this “Addendum”) is dated
effective as of July 31, 2015, between Mercy Hospital Oklahoma City, Inc., an
Oklahoma not for profit corporation, formerly known as Mercy Health Center, Inc.
(“Hospital”), and GK Financing, LLC, a California limited liability company
(“GKF”).

 

Recitals:

 

WHEREAS, GKF and Hospital are parties to a certain Equipment Lease Agreement
dated May 28, 2004, as amended by certain Addendum One dated December 23, 2011
(as amended, the “Lease”), and desire to extend the term of the Lease as set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions, and
agreements set forth herein, and for the other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

 

Agreement:

 

1.            Defined Terms. Unless otherwise defined herein, the capitalized
terms used herein shall have the same meanings set forth in the Lease.

 

2.            Extension of Term.

 

a.It is acknowledged that the First Procedure Date under the Lease was August 9,
2005, and with the inclusion of 24 days of down time due to the cobalt Reload,
the Lease is currently set to expire on September 2, 2015.

 

b.The Term of the Agreement is hereby extended to September 2, 2016, and cannot
be further extended without the written approval of both parties.

 

3.            Full Force and Effect. Except as amended by this Addendum, all of
the terms and provisions of the Lease shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Addendum effective as of the
date first written above.

 

GKF:

 

Hospital:

          GK Financing, LLC   Mercy Hospital Oklahoma City, Inc., an Oklahoma
not for profit corporation (formerly known as Mercy Health Center, Inc.)        
            By: /s/ Ernest A. Bates, M.D.   By: /s/ Jim R. Gebhart   Ernest A.
Bates, M.D.   Name: Jim R. Gebhart   Policy Committee Member   Title: President

 

 

 

 